Citation Nr: 0827875	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection or post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran had perfected an appeal for the claim of 
entitlement to service connection for type II diabetes 
mellitus.  Following a November 2007 supplemental statement 
of the case, however, the veteran submitted a VA Form 9, 
Appeal to the Board, wherein he limited his appeal to the 
claim of entitlement to service connection for PTSD.  See VA 
Form 9, received in December 2007, wherein the veteran 
checked the box, "I have read the statement of the case and 
any supplemental statement of the case I received.  I am only 
appealing these issues:" and listed service connection for 
post-traumatic stress disorder.  Thus, the Board finds that 
the veteran has withdrawn his claim for service connection 
for type II diabetes mellitus and that the only issue on 
appeal is entitlement to service connection for PTSD.  


FINDING OF FACT

The veteran does not have PTSD based upon a verified in-
service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2005 and March 2006.  In those letters the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim on appeal for service connection.  VA 
has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and how disability evaluations and effective dates 
are assigned and the type evidence which impacts those 
determinations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
information and evidence that have been associated with the 
claims file consist of service and post-service medical 
records and statements made in support of the veteran's 
claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran claims entitlement to service connection for PTSD 
due to in-service stressors involving watching civilians in 
Korea drown, being out on patrol and waiting "in the dark to 
be killed," and seeing a decapitated civilian on the side of 
the road.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; (2) a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in- 
service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of PTSD), 
under DSM-IV a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 
18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board notes the evidence does not show that the veteran 
possesses medical expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In a May 2005 statement, the veteran provided a description 
of his in-service stressors.  He stated that he was stationed 
in Korea and was assisting civilians in getting from one side 
of a river to the other via the use of a ferry.  He stated he 
was on the ferry and witnessed children falling off the ferry 
and disappearing under the current.  He described feeling 
brokenhearted that he could not save them.  The veteran also 
stated he fell overboard and was pulled to safety and that he 
feared being pulled under by the current.  He also described 
being on patrol from 1966 to 1967 and waiting in the dark 
"to be killed."  In a subsequent statement, he stated that 
they were fired upon "occasionally."  Lastly, he states 
that he saw a male civilian on the side of the road who had 
been decapitated.

As an initial matter, the evidence includes a diagnosis of 
PTSD, which was diagnosed in January 2007 at the VA Mental 
Health Clinic.  A treatment record shows that the veteran and 
his wife went to the facility because of "their need for the 
veteran to receive a PTSD diagnosis."  Prior to January 
2007, there was no treatment for or diagnosis of PTSD.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran participated in combat.  
Based on the veteran's statement that they were fired upon 
while on patrol, it would appear he is alleging that he 
engaged in combat.  The Board does not find his allegation of 
being fired upon to be credible.  

In this regard, the veteran claims that he developed 
frostbite during the same time as the alleged incidents in 
which his unit was fired upon.  The veteran pursued a claim 
for service connection for residuals of frostbite over many 
years from 1982 until the RO granted service connection for 
the disability in February 2005.  At no time during that 
pursuit, or prior to his May 2005 statement alleging that he 
had been fired upon, did the veteran allege such fact in 
connection with the frostbite claim or otherwise.  

In connection with the veteran's claim for service connection 
for residuals of frostbite (and with his applications to 
reopen such claim), multiple times he described having 
sustained frostbite to his feet.  During that entire period, 
however, he never mentioned that he was being fired upon in 
the process.  In the May 2005 statement, he stated they were 
fired upon "occasionally," but a January 2007 VA clinical 
record shows the veteran reported they were fired upon 
"often."  Essentially, the Board does not find the 
allegation to be credible.  The evolvement of this stressor 
throughout the appeal process additionally diminishes the  
credibility of the veteran's assertions on this matter.  The 
other asserted stressors are not combat related.

Therefore, as combat status is not shown, the veteran's 
assertions of service stressors are not sufficient to 
establish their occurrence; rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
analyzing this claim, the Board notes that service personnel 
records and service medical records contain no indication of 
the claimed stressors.  Nor do the service medical records 
show any indication of any psychiatric complaints such as 
anxiety or difficulty sleeping during service, to include at 
the time of separation.  

The first indication in the claims file of any mental 
disorder appears in VA treatment records dated in December 
2006 (he was not diagnosed with PTSD until January 2007), 
which is after the veteran filed his claim for service 
connection for PTSD.  The clinical records show that the 
veteran went to the Mental Health Unit for the stated purpose 
of obtaining a diagnosis of PTSD so that the veteran could 
obtain a 100 percent evaluation for VA disability benefits.  
The Board finds such notations in the clinical records to be 
further evidence for not finding the veteran's allegations of 
being fired upon credible.  The Board notes that the veteran 
is in receipt of a total rating for compensation based upon 
individual unemployability, and thus he is paid at the 
100 percent disability evaluation rate.

In a November 2007 memorandum, the RO made a formal finding 
that the information provided by the veteran was insufficient 
to allow for a meaningful search through the U.S. Army and 
Joint Service Records Research Center, the Marine Corps, or 
the National Archives and Records Administration.  In that 
memorandum the RO laid out the efforts VA made to obtain the 
necessary information about the stressors.  The Board agrees 
with the RO's determination.  Even accepting as true that all 
of the alleged stressors occurred, none of them are of the 
type to be documented.  As to his claim that he was fired 
upon, he provided no information as to whether anyone was 
injured or killed.  His allegation is that he heard shots in 
the dark.  This is not a verifiable stressor.  As such, a 
remand to search for documentation of the claimed, but 
unreported, in-service events would not serve any useful 
purpose.

Thus, while the veteran has a diagnosis of PTSD, which has 
been linked to some of the alleged stressors, there is no 
contemporaneous evidence in the record to otherwise suggest 
that the veteran was exposed to an event he perceived as 
traumatic.  That is, there is no contemporaneous evidence of 
an event or events that he either experienced, witnessed, or 
was confronted with that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others.  To the extent that an examiner may have 
implicitly attributed a diagnosis of PTSD to any in-service 
stressor, there is no evidence to substantiate any such 
stressor, and therefore that evidence is not probative.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative).

In summary, the veteran is not shown to have been exposed to 
a verifiable stressor in service.  The Board finds that the 
weight of the evidence does not show that the veteran has 
PTSD due to an in-service stressor.  As the preponderance of 
the evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
						
	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.



_____________________________________________
ANDREW P. HINTON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


